DISMISSAL

Lowdermilk, J.
This is an appeal brought by the City of Bloomington from a judgment of the trial court, wherein the trial court held that the Bloomington Human Rights Commission did not have probable cause to suspect that Spencer Hudgins was guilty of sex discrimination in housing, and that the Bloomington Human Rights Commission was without jurisdiction to pursue the matter further. Hudgins has moved to dismiss this appeal.
It is to be noted that the Bloomington Human Rights Commission owes its existence to and derives all of its power from IC 1971, 22-9-1-2 (Burns Supp. 1977). In Indiana University v. Hartwell and the Bloomington Human Rights Commission (1977), 174 Ind.App. 325, 367 N.E.2d 1090 (Transfer denied), this court stated at pp. 1094-1095:
“. . . Be that as it may after measuring IC 1971, 22-9-1-12 (Burns Code Ed., Supp. 1976), by various rules of statutory construction, we have concluded that the statute is salvageable only if we ignore the plain meaning of its words and somehow find within the statute some implicit limitation on the powers available to be conferred upon local commission agencies. We decline to engage in this practice of judicial fiat.
Though the nobility of the objectives of the statute cannot be *447doubted, purity of purpose can never be an adequate alternative to constitutional safeguards. Accordingly, we declare IC 1971, 22-9-1-12 (Burns Code Ed., Supp. 1976), unconstitutional for the reasons previously stated, and we hold that the opinion and order of the Human Rights Commission of the City of Bloomington in this cause is null, void, and of no effect as there exists no legitimate statutory authority for the establishment of local commission agencies.”
In that the Bloomington Human Rights Commission has not been legally established, we hold that it is without power to act and that its attempted acts are null and void. We, therefore, dimiss this appeal and, thereby, affirm the trial court’s holding that the Bloomington Human Rights Commission is without jurisdiction or power to adjudicate a complaint against Spencer Hudgins.
Appeal dismissed.
Lybrook, P.J. and Robertson, J. concur.